           Case 1:19-cv-10707-GHW Document 67 Filed 05/08/20 Page 1 of 10
                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                     DATE FILED: 5/8/2020
------------------------------------------------------------------X
  BENEDICT P. MORELLI and THE MORELLI :
  LAW FIRM, PLLC, f/k/a Morelli Ratner, PC                        :
                                                                  :
                                                  Plaintiffs, :        1:19-cv-10707-GHW
                              -against-                           :
                                                                  : MEMORANDUM OPINION
  JEREMY ALTERS,                                                  :      AND ORDER
                                                                  :
                                             Defendant.           :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
        Plaintiff Benedict P. Morelli (“Morelli”) and Defendant Jeremy Alters are lawyers who used

to be partners. Their 2015 partnership agreement contains an arbitration provision. However,

although Morelli executed parts of that agreement on behalf of his firm, now known as the Morelli

Law Firm PLLC (“Morelli Law”), the arbitration provision does not cover claims brought on behalf

of the firm. Morelli claims that the two also executed another contract in 2018 in which he was

promised fees that were due to Alters from ongoing litigation; that contract does not contain an

agreement to arbitrate. Alters says he never executed the final version of the 2018 agreement.

Morelli sued Alters, alleging that Alters defrauded him.

        Alters now petitions the Court to compel arbitration of all of Morelli’s claims and, in the

alternative, to stay any claims that are not subject to arbitration. Because Morelli agreed to arbitrate

in the 2015 agreement, the petition is GRANTED as to his claims arising out of that agreement.

However, because no representative of Morelli Law agreed to arbitrate its claims arising out of that

agreement, the petition is DENIED as to those claims. The petition to arbitrate claims arising out

of the 2018 Agreement and the request to stay the non-arbitrable claims are likewise DENIED.
            Case 1:19-cv-10707-GHW Document 67 Filed 05/08/20 Page 2 of 10



I. BACKGROUND 1

           The Court has published an opinion in this case that provides further background. See

Morelli v. Alters (“Morelli I”), No. 1:19-CV-10707-GHW, 2020 WL 1285513 (S.D.N.Y. Mar. 18, 2020).

Therefore, the Court only briefly recites the relevant facts and procedural history. Morelli and Alters

are former business partners. On January 7, 2020, Plaintiffs filed a complaint against Alters in this

action, Dkt No. 19, alleging fraudulent inducement and misrepresentation. See Morelli I, 2020 WL

1285513, at *4 (citing Complaint, Dkt No. 19, ¶¶ 64-94). The complaint centers on two agreements

between the parties, one executed in 2015 (the “2015 Agreement,” Dkt No. 19-1) and the second

executed in 2018 (the “2018 Agreement,” Dkt No. 19-2). Alters filed a motion to dismiss the

complaint for lack of subject matter jurisdiction and improper venue on February 5, 2020. Dkt No.

27.

           The Court denied Alters’ motion in Morelli I. The Court noted that the 2015 Agreement

contains a provision which states “[t]he parties to this agreement agree to mediate any disputes with

a mutually agreed upon mediator. If mediation fails to resolve any dispute, the parties agree to

arbitrate with a mutually agreed arbitrator or arbitrators.” Morelli I, 2020 WL 1285513, at *8 (quoting

2015 Agreement at 10 § VII). The Court held that this provision constituted a valid agreement to

arbitrate. See id. For that reason, the Court held that it would “likely” require Morelli to arbitrate his

claims related to the 2015 Agreement if Alters petitioned to compel arbitration. Id. However,

because Morelli executed the arbitration provision individually—and not on behalf of Morelli Law—

the Court held that Morelli Law could not be compelled to arbitrate its claims. See id. at *11-12. The

Court also held that Plaintiffs’ fraudulent misrepresentation claim, which is rooted in the 2018

Agreement, was not subject to arbitration because that agreement does not contain an arbitration

provision. See id. at *12-14. Alters filed this petition to compel arbitration on April 1, 2020. Dkt



1   Unless otherwise noted, the facts in this section are undisputed.

                                                               2
           Case 1:19-cv-10707-GHW Document 67 Filed 05/08/20 Page 3 of 10



Nos. 54-56. Plaintiffs subsequently filed an opposition, Dkt No. 58, and Alters filed a reply. Dkt

No. 59.

II. LEGAL STANDARD

          Under Section 2 of the FAA, as a general matter, arbitration agreements “shall be valid,

irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the revocation

of any contract.” 9 U.S.C. § 2. The FAA also provides that parties can petition the district court for

an order compelling arbitration under 9 U.S.C. § 4. Section 4 of the FAA provides:

          A party aggrieved by the alleged failure, neglect, or refusal of another to arbitrate
          under a written agreement for arbitration may petition any United States district
          court which, save for such agreement, would have jurisdiction under title 28, in a
          civil action or in admiralty of the subject matter of a suit arising out of the
          controversy between the parties, for an order directing that such arbitration proceed
          in the manner provided for in such agreement. . . .

9 U.S.C. § 4. A party has “refused to arbitrate” within the meaning of Section 4 if it “commences

litigation or is ordered to arbitrate the dispute by the relevant arbitral authority and fails to do so.”

LAIF X SPRL v. Axtel, S.A. de C.V., 390 F.3d 194, 198 (2d Cir. 2004) (citation and brackets

omitted); see also Jacobs v. USA Track & Field, 374 F.3d 85, 89 (2d Cir. 2004) (finding no refusal to

arbitrate where respondents had not commenced litigation nor failed to comply with an order to

arbitrate).

          “The role of federal courts, in ruling on a petition to compel arbitration under the FAA, is

‘limited to determining two issues: i) whether a valid agreement or obligation to arbitrate exists, and

ii) whether one party to the agreement has failed, neglected, or refused to arbitrate.’” Isaacs v. OCE

Bus. Servs., Inc., 968 F. Supp. 2d 564, 566-67 (S.D.N.Y. 2013) (quoting Shaw Grp. Inc. v. Triplefine Int’l

Corp., 322 F.3d 115, 120 (2d Cir. 2003)). “It has long been settled that arbitration is a matter of

contract and that, therefore, a party cannot be compelled to arbitrate issues that a party has not

agreed to arbitrate.” Id. at 567 (citations omitted). If the Court determines “that an arbitration

agreement is valid and the claim before it is arbitrable, it must stay or dismiss further judicial


                                                      3
         Case 1:19-cv-10707-GHW Document 67 Filed 05/08/20 Page 4 of 10



proceedings and order the parties to arbitrate.” Patterson v. Raymours Furniture Co., 96 F. Supp. 3d 71,

75 (S.D.N.Y. 2015) (quotation omitted).

        “The question of whether the parties have agreed to arbitrate, i.e., the ‘question of

arbitrability,’ is an issue for judicial determination unless the parties clearly and unmistakably provide

otherwise.” Nicosia v. Amazon.com, Inc., 834 F.3d 220,229 (2d Cir. 2016) (quoting Howsam v. Dean

Witter Reynolds, Inc., 537 U.S. 79, 83 (2002)) (citation omitted). “This principle flows inexorably from

the fact that arbitration is simply a matter of contract between the parties.” Id. (quotation and

brackets omitted); see also AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011) (holding that

“arbitration is a matter of contract”) (quotation omitted); Stolt-Nielsen S.A. v. AnimalFeeds Int’l Corp.,

559 U.S. 662, 682 (2010) (holding that, with respect to an arbitration agreement, “as with any other

contract, the parties’ intentions control”) (quotation omitted). Hence, “[t]he threshold question of

whether the parties indeed agreed to arbitrate is determined by state contract law principles.”

Nicosia, 834 F.3d at 229 (citation omitted). However, “[t]he Supreme Court has interpreted the FAA

broadly, finding a ‘liberal federal policy favoring arbitration agreements.’” Bynum v. Maplebear Inc.,

160 F. Supp. 3d 527, 533 (E.D.N.Y. 2016) (quoting Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp.,

460 U.S. 1, 24 (1983)) (brackets omitted). Furthermore, “[t]he Arbitration Act establishes that, as a

matter of federal law, any doubts concerning the scope of arbitrable issues should be resolved in

favor of arbitration, whether the problem at hand is the construction of the contract language itself

or an allegation of waiver, delay, or a like defense to arbitrability.” Moses H. Cone Mem’l Hosp., 460

U.S. at 24-25.

        “[T]he party resisting arbitration bears the burden of proving that the claims at issue are

unsuitable for arbitration.” Green Tree Fin. Corp. Alabama v. Randolph, 531 U.S. 79, 91 (2000)

(citations omitted); see also Application of Whitehaven S.F., LLC v. Spangler, 45 F. Supp. 3d 333, 342-43

(S.D.N.Y. 2014) (“Whether it argues that arbitration is improper because the arbitration agreement is

invalid under a defense to contract formation, or asserts that the arbitration contract does not

                                                      4
         Case 1:19-cv-10707-GHW Document 67 Filed 05/08/20 Page 5 of 10



encompass the claims at issue, either way, the resisting party shoulders the burden of proving its

defense.”) (quotation omitted). Courts in this Circuit engage in the following inquiry:

        [F]irst, [the court] must determine whether the parties agreed to arbitrate; second, it
        must determine the scope of that agreement; third, if federal statutory claims are
        asserted, it must consider whether Congress intended those claims to be nonarbitrable;
        and fourth, if the court concludes that some, but not all, of the claims in the case are
        arbitrable, it must then decide whether to stay the balance of the proceedings pending
        arbitration.

JLM Indus., Inc. v. Stolt-Nielsen SA, 387 F.3d 163, 169 (2d Cir. 2004) (quoting Oldroyd v. Elmira Sav.

Bank, FSB, 134 F.3d 72, 75-76 (2d Cir. 1998)).

III. DISCUSSION

        Morelli’s claims under the 2015 Agreement are subject to arbitration. In Morelli I, the Court

held that “Section 7 [of the 2015 Agreement] is an unambiguous agreement to arbitrate.” 2020 WL

1285513, at *8; see also 2015 Agreement at 10 § VII (“The parties to this agreement agree to mediate

any disputes with a mutually agreed upon mediator. If mediation fails to resolve any dispute, the

parties agree to arbitrate with a mutually agreed arbitrator or arbitrators.”). Morelli I rejected

Plaintiffs’ argument that Section 7 was so indefinite that it was unenforceable, that Alters failed to

satisfy a condition precedent by failing to engage in mediation, and that the court and not the

arbitrator must decide a claim sounding in fraud. 2020 WL 1285513, at *8-11. Because Morelli

agreed to arbitrate his claims for fraudulent inducement and declaratory judgment arising under the

2015 Agreement, Alters’ petition to compel arbitration is granted as to those claims. As Alters has

requested, the Court will stay litigation of those claims. See Winter Inv’rs, LLC v. Panzer, No. 14 CIV.

6852(KPF), 2015 WL 5052563, at *11 (S.D.N.Y. Aug. 27, 2015) (granting stay of claims subject to

arbitration); see also Katz v. Cellco P’ship, 794 F.3d 341, 347 (2d Cir. 2015) (“[T]he text, structure, and

underlying policy of the FAA mandate a stay of proceedings when all of the claims in an action have

been referred to arbitration and a stay requested.”).




                                                      5
         Case 1:19-cv-10707-GHW Document 67 Filed 05/08/20 Page 6 of 10



        However, neither Morelli Law’s nor Plaintiffs’ claims under the 2018 Agreement are subject

to arbitration. As discussed in Morelli I, the 2015 Agreement specifically exempts Morelli Law from

the ambit of its arbitration provision. 2020 WL 1285513, at *11-12. Moreover, the 2018 Agreement

does not contain an arbitration provision. See id. at *12-14. Therefore, those claims are not subject

to arbitration.

        The Court must therefore decide whether to stay the non-arbitrable claims in this action.

“The decision to stay the balance of the proceedings pending arbitration is a matter largely within

the district court’s discretion to control its docket.” Genesco, Inc. v. T. Kakiuchi & Co., 815 F.2d 840,

856 (2d Cir. 1987) (citation omitted); see also White v. Cantor Fitzgerald, L.P., 393 F. App’x 804, 808 (2d

Cir. 2010) (“[T]he district court is not required to stay the litigation of the nonarbitrable claims

before it . . . pending the outcome of any arbitrated claims.”).

        The Court must balance several factors, in its discretion, in deciding whether to grant a stay

of non-arbitrable claims. “The Court must consider factors such as the desirability of avoiding

piecemeal litigation and the degree to which the cases necessitate duplication of discovery or issue

resolution.” Katsoris v. WME IMG, LLC, 237 F. Supp. 3d 92, 110 (S.D.N.Y. 2017) (quotation

omitted). “A discretionary stay is particularly appropriate where there is significant factual overlap

between the remaining claims and the arbitrated claims.” Id. at 110-11 (quotation omitted); see also

Moore v. Interacciones Glob., Inc., No. 94-CV-4789 (RWS), 1995 WL 33650, at *7 (S.D.N.Y. Jan. 27,

1995) (“It is well-settled that claims are appropriately stayed when they involve common issues of

fact and law with those subject to arbitration or when the arbitration is likely to dispose of issues

common to claims against both arbitrating and non-arbitrating defendants.” (citations omitted)).

Similarly, “[b]road stay orders are particularly appropriate if the arbitrable claims predominate the

lawsuit and the non-arbitrable claims are of questionable merit.” Genesco, 815 F.2d at 856 (citations

omitted).



                                                     6
         Case 1:19-cv-10707-GHW Document 67 Filed 05/08/20 Page 7 of 10



        The Court should also consider whether the issues decided in the arbitration are “likely to

have preclusive effect over some or all of the claims not subject to arbitration.” Katsoris, 237 F.

Supp. 3d at 111 (quotation omitted); see also CBF Indústria de Gusa S/A v. AMCI Holdings, Inc., 846

F.3d 35, 55 (2d Cir. 2017) (“It is settled law that the doctrine of issue preclusion is applicable to

issues resolved by an earlier arbitration.” (citation omitted)). And “a court should bear in mind that

if the nonarbitrable claims are stayed pending arbitration of a [claimant’s] other claims, then the

[claimant] may wait ‘months, if not years, before [her] nonarbitrable claims will be heard by a federal

court.’” Klein v. ATP Flight Sch., LLP, No. 14-CV-1522 (JFB) (GRB), 2014 WL 3013294, at *11

(E.D.N.Y. July 3, 2014) (quoting Chang v. Lin, 824 F.2d 219, 222 (2d Cir. 1987)).

        Here, the Court declines to exercise its discretion to stay the remaining non-arbitrable claims.

Most importantly, the parties expressly declined to subject claims by Morelli Law in the 2015

Agreement. It is axiomatic that “[a]rbitration is a matter of contract,” Wellness Int’l Network, Ltd. v.

Sharif, 135 S. Ct. 1932, 1958 (2015) (quotation omitted), that “as with any other contract, the parties’

intentions control” the interpretation of an arbitration agreement, Stolt-Nielsen S.A., 559 U.S. at 682

(quotation omitted), and that “[t]he best evidence of what parties to a written agreement intend is

what they say in their writing.” CVS Pharmacy, Inc. v. Press Am., Inc., 377 F. Supp. 3d 359, 373

(S.D.N.Y. 2019) (quotation omitted). In the circumstances of this case, those three foundational

principles counsel strongly against a discretionary stay of Morelli Law’s claims under the 2015

Agreement. That agreement contains an arbitration provision, and the parties might easily have

subjected claims by Morelli Law to arbitration if they had wanted to do so. That they chose not to

do so is an unusually strong indication that the parties did not intend Morelli Law’s claims to be

subject arbitration.

        Moreover, and as discussed further below, the Court also declines to subject Plaintiffs’

fraudulent misrepresentation claim arising out of the 2018 Agreement to arbitration. Because there

is substantial factual and legal overlap between Plaintiffs’ claims under the 2015 and 2018

                                                     7
          Case 1:19-cv-10707-GHW Document 67 Filed 05/08/20 Page 8 of 10



Agreements, the incremental burden on the parties and the Court of litigating Morelli Law’s claims

under the 2015 Agreement is relatively light. Furthermore, a stay pending arbitration of Morelli

Law’s claims arising out of the 2015 Agreement risks subjecting it to a substantial delay in the

resolution of its claims. That risk of delay carries with it a concomitant risk of prejudice.

         As noted above, the Court likewise declines to exercise its discretion to stay Plaintiffs’

fraudulent misrepresentation claim arising out of the 2018 Agreement. As noted in Morelli I, that

agreement does not contain an arbitration provision. 2020 WL 1285513, at *12. Because

“arbitration is a matter of contract[,] . . . a party cannot be required to submit to arbitration any

dispute which he has not agreed so to submit.” Howsam, 537 U.S. at 83 (quotation omitted).

Therefore, Plaintiffs’ claim arising out of the 2018 Agreement are not subject to arbitration.

         Alters attempts to resist this conclusion by arguing that he never executed the 2018

Agreement. Because that agreement is invalid, Alters’ argument runs, the arbitration provision in

the 2015 Agreement covers the parties’ dispute as to the 2018 Agreement. Alters points out that

both the 2015 and 2018 Agreements pertain to Morelli’s alleged entitlement to fees that Alters

earned in cases concerning Chinese drywall. See generally Morelli I, 2020 WL 1285513, at *2-4.

Moreover, “the copy of the 2018 Agreement attached as an exhibit to the complaint contains two

different signature pages, one of which appears to be labeled as ‘v.2,’ presumably meaning ‘version 2’

and the other as ‘v.4,’ presumably meaning ‘version 4.’” Id. at *14. This is at least some—though

hardly overwhelming—evidence in support of Alters’ argument on this point. Alters also has

submitted his own declaration and declarations from his counsel, which the Court has considered, in

further support of his argument that the 2018 Agreement is invalid. Dkt Nos. 29-30, 39. 2

         Although Alters’ arguments on this point are not wholly without merit, the Court declines to

stay the fraudulent misrepresentation claim because, in the Court’s view, there would be little benefit


2These declarations were submitted in support of Alters’ motion to dismiss, which the Court denied in Morelli I, but
Alters specifically incorporated them by reference into his petition to compel arbitration.

                                                            8
          Case 1:19-cv-10707-GHW Document 67 Filed 05/08/20 Page 9 of 10



to doing so. On the one hand, if Alters is wrong and the 2018 Agreement is valid, then Plaintiffs

will be forced to arbitrate claims that are not properly subject to arbitration, which may result in

substantial prejudice. Cf. Merrill Lynch Inv. Managers v. Optibase, Ltd., 337 F.3d 125, 129 (2d Cir. 2003)

(holding that a party “would be irreparably harmed by being forced to expend time and resources

arbitrating an issue that is not arbitrable, and for which any award would not be enforceable.”

(quotation omitted)).

         On the other hand, if Alters is correct and he can show that the 2018 Agreement is invalid,

he can promptly move for partial summary judgment on that claim in this Court once the parties

have completed the relevant discovery on the issue. Although there will be costs associated with

briefing that motion in this Court, the Court is convinced that allowing the parties to continue to

litigate the claims under the 2018 Agreement in this Court achieves the best balance of fairness and

efficiency on the particular facts presented in this case. Moreover, because the parties are currently

in the midst of discovery that may uncover relevant facts about whether the parties executed the

2018 Agreement, the Court may not have benefit of all relevant information necessary to decide

whether the 2018 Agreement is valid at this time. Furthermore, as noted above, there may be

substantial overlap between Morelli Law’s claims under the 2015 Agreement, which the parties will

continue to litigate in this Court. And, as with Morelli Law’s claims under the 2015 Agreement, a

stay might result in delay that would be substantially prejudicial to Plaintiffs. 3


3 Plaintiffs argue that “Alters’ extrinsic evidence cannot defeat the complaint’s well plead[ed] allegations[.]” Opp. at 14
(capitalization altered). That is wrong. As noted in Morelli I, “‘courts apply a standard similar to that applicable for a
motion for summary judgment’ to a petition to compel arbitration[.]” 2020 WL 1285513, at *13 (quoting Nicosia, 834
F.3d at 229). Unlike on a motion to dismiss, well-pleaded allegations in a complaint are insufficient to defeat a motion
for summary judgment and, therefore, are insufficient, in and of themselves, to defeat a petition to compel arbitration.
Plaintiffs suggest that the Court’s holding that the 2018 Agreement is unassailable as “law of the case.” Opp. at 14.
That is also wrong. Motions to dismiss and petitions to compel arbitration are subject to different standards of review.
The law of the case doctrine obviously does not immunize a court’s holding that a plaintiff has adequately alleged a claim
in a complaint from attack at a later stage of the litigation. See Nobel Ins. Co. v. City of N.Y., No. 00-CV-1328 (KMK),
2006 WL 2848121, at *4 (S.D.N.Y. Sept. 29, 2006) (“[A]s a ruling in favor of a plaintiff on a motion to dismiss does not
address the merits of a case, such ruling will not preclude a subsequent ruling in favor of a defendant on the same issue
on a motion for summary judgment following discovery.” (quotation omitted)). This is not complicated stuff; it is the
most elementary procedural law. Nonetheless, the Court declines to stay the balance of the claims in this case for the
other reasons stated in this opinion.

                                                             9
        Case 1:19-cv-10707-GHW Document 67 Filed 05/08/20 Page 10 of 10



        To be sure, there are factors weighing in favor of a stay in this case. There is some factual

and legal overlap between the arbitrable and non-arbitrable claims. And the issues decided in the

arbitration may have some preclusive effect over the litigation in this case or vice versa. However,

the Court is unconvinced that the arbitrable claims “predominate” over the non-arbitrable claims.

Genesco, 815 F.2d at 856 (citations omitted). Indeed, the reverse is true: Only Morelli’s individual

claims arising out of the 2015 Agreement are arbitrable whereas Morelli Law’s claims arising out of

that agreement and Plaintiffs’ claims arising out of the 2018 Agreement are non-arbitrable.

Furthermore, the Court cannot conclude at this stage that “the nonarbitrable claims are of

questionable merit.” Id. (citations omitted). Therefore, on balance, the Court is convinced that a

stay of the non-arbitrable claims is not warranted in this case.

IV. CONCLUSION

        Alters’ petition to compel arbitration is GRANTED in part and DENIED in part. Morelli’s

fraudulent inducement and declaratory judgment claims arising out of the 2015 Agreement are

subject to arbitration, so the Court compels arbitration of those claims. Alters’ request for a stay of

those claims is also GRANTED. However, Alters’ petition to compel arbitration of Morelli Law’s

fraudulent inducement and declaratory judgment claims arising out of the 2015 Agreement and

Plaintiffs’ fraudulent misrepresentation claim arising out of the 2018 Agreement is DENIED.

Alters’ request for a stay of those claims is likewise DENIED.

        The Clerk of Court is directed to terminate the motion pending at Dkt No. 54.

        SO ORDERED.

        Dated: May 8, 2020                           _____________________________________
                                                              GREGORY H. WOODS
                                                             United States District Judge




                                                    10
